Opinión concurrente y disidente emitida por el
Juez Aso-ciado Señor Rebollo López.
A pesar de que coincidimos con la mayoría de los integran-tes del Tribunal en el resumen que hace de la normativa imperante en nuestra jurisdicción referente a los dere-chos que asisten a los ciudadanos frente al poder de ex-propiación del Estado, diferimos vehementemente de la disposición que del caso hace la mayoría, esto es, del resultado del mismo.
HH
Como correctamente se señala en la Opinión mayorita-ria, la obligación de pagar por parte del Estado al amparo de las disposiciones de la See. 9 del Art. II de nuestra Cons-titución, L.P.R.A., Tomo 1, no sólo se activa cuando éste insta directamente, en la consecución de un fin público, un recurso de expropiación, sino cuando el Estado realiza una “incautación de hecho” de la propiedad, ya sea físicamente o por medio de reglamentación a esos efectos.
Endosamos la posición que asume la mayoría en el pre-sente caso a los efectos de que esa “incautación de hecho” ocurre cuando la acción gubernamental “afecta sustancial-mente el uso de la propiedad”; cuando la reglamentación “ ‘deje al dueño sin opciones productivas o beneficiosas para su uso, porque ésta requiere que su propiedad perma-nezca sustancialmente en su estado natural’ ” (opinión ma-*958yoritaria, pág. 948, citando a Lucas v. So. Carolina Coastal Council, 505 U.S. 1003, 1018 (1992)), y/o cuando la acción del Estado priva al dueño de la propiedad del “uso más adecuado” de la misma. En otras palabras, cuando se da cualquiera de las situaciones antes expuestas, se entiende que la acción gubernamental ha impedido “todo uso productive>” de la propiedad afectada y que, en consecuencia, se ha configurado una “incautación temporera de la propie-dad que exige el pago de una justa compensación”; ello al amparo, repetimos, de las disposiciones de la See. 9 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico, ante.
Dados los hechos particulares del presente caso, según los mismos surgen de la opinión mayoritaria, estimamos correcta la determinación de la mayoría de que eso fue pre-cisamente lo que ocurrió en el mismo; esto es, que en el presente caso ocurrió una incautación temporera de la pro-piedad en controversia que exige el pago de una justa com-pensación ya que no resulta suficiente, desde un punto de vista constitucional, la mera invalidación o eliminación de la reglamentación impugnada.
HH HH
Ahora bien, no podemos endosar ni suscribir el reme-dio” que provee la mayoría en este caso para la situación descrita anteriormente. Esto es, diferimos vehemente-mente de la determinación de la mayoría de “devolver los autos originales al tribunal de instancia para que, previa vista evidenciaría, proceda a reevaluar la justa compensa-ción que habrá de concederse” a los apelantes. (Enfasis en el original.) Opinión mayoritaria, pág. 956.
Como surge de la propia opinión mayoritaria, el tribunal de instancia no sólo señaló una vista con el propósito expreso de determinar la compensación a ser concedida a los apelantes, sino que “le requirió de forma anticipada al Estado la presentación de prueba pericial sobre el valor de los daños” a concederse a éstos. Opinión mayoritaria, págs. *959941. El Estado no sólo no presentó dicha prueba pericial en su turno correspondiente, sino que no presentó prueba para refutar la prueba pericial que presentaron los apelantes so-bre los daños por ellos sufridos. De hecho, y como surge de la opinión mayoritaria, pág. 941 esc. 7, el Estado incumplió repetidamente con los requerimientos que el tribunal de instancia le hiciera a esos efectos; ello al extremo de que dicho foro judicial se vio obligado a emitir una orden para que el abogado del Estado mostrara causa por la cual no debía ser encontrado incurso en desacato.
La “excusa” ofrecida por dicho abogado (licenciado Díaz Lugo) no sólo causa consternación en nuestro ánimo judicial, sino gran preocupación sobre cómo se defienden los intereses del Pueblo de Puerto Rico por los funcionarios que tienen dicha encomienda. Dicho abogado expresó en la vista señalada para mostrar causa, según el resumen que hizo el tribunal de instancia, que
... la ausencia de prueba pericial se debió a: “la situación que había en la División Legal del Departamento de Justicia”; la cantidad de casos que tenían asignados; que su área de práctica era el derecho laboral, y que “tampoco se le proporcionó peritaje en la División de Tierras”. Su supervisor, Ledo. Carrasquillo Soto, adujo la ausencia de recursos humanos en el departa-mento y la movilidad de los abogados hacia la práctica privada. Opinión mayoritaria, pág. 941 esc. 7.
Ante esta situación, ¿qué hace la mayoría? En nuestra humilde opinión, el Tribunal en el día de hoy premia la desidia, la displicencia y la incompetencia de los funciona-rios designados por el Estado para representar, y defender, sus intereses en esta clase de casos; ello en perjuicio no sólo de una sana administración de la justicia, sino de los inte-reses de unos apelantes que, en todo momento, cumplieron a cabalidad con los requerimientos que nuestro ordena-miento jurídico les impone.
Los aquí apelantes presentaron, según les fue requerido por el tribunal de instancia, prueba pericial respecto a los daños por ellos sufridos como consecuencia de la incauta-ción temporera de su propiedad. Dicha prueba pericial, *960procede enfatizar, fue presentada por medio de peritos en la materia, cuya capacidad y competencia profesional nunca ha sido cuestionada, mucho menos su credibilidad. Por otro lado, el razonamiento utilizado por estos peritos y el método utilizado por ellos en la valoración de los daños sufridos por los apelantes, como consecuencia de la acción gubernamental, tampoco ha sido objeto de impugnación o señalamiento alguno.
Constituye jurisprudencia reiterada que la declaración de un testigo, no contradicha, sobre un hecho determinado debe merecer crédito al juzgador de los hechos, a menos que su declaración sea físicamente imposible o inverosímil o que, por sus contradicciones o su conducta en la silla testi-fical, sea indigno de crédito. Miranda Soto v. Mena Eró, 109 D.P.R. 473 (1980); Villalonga, Com. v. Tribl. de Distrito, 74 D.P.R. 331 (1953); Biaggi v. Sucn. Esbrí, 71 D.P.R. 450 (1950); Cintrón v. Cintrón, 70 D.P.R. 770 (1950); Caballero v. González, 53 D.P.R. 539 (1938).
Es correcto que la citada jurisprudencia no se refiere, en específico, a testigos periciales y que, como señala la ma-yoría, en relación con éstos hemos resuelto “que, como foro apelativo, no estamos obligados a ‘seguir indefectible-mente la opinión, juicio, conclusión o determinación de un perito’ ”.
Ahora bien, de la misma manera en que un tribunal de instancia no puede arbitrariamente descartar el testimo-nio de un testigo sobre un hecho en controversia —a menos que el mismo sea inverosímil o físicamente imposible, etc.— este Tribunal tampoco está facultado para descartar, de manera arbitraria, un testimonio pericial que fue pre-sentado a nivel de instancia. Nadie, incluyendo a este Tribunal, tiene discreción absoluta. La acción de la mayoría de brindar una “segunda oportunidad” al Estado es total-mente errónea; sobre todo en el presente caso en que el Es-tado, habiéndosele brindado la oportunidad para hacerlo, se cruzó de brazos y no presentó prueba pericial alguna, aduciendo una increíblemente pobre excusa para tratar de justificar su irresponsable actuación. Debe recordarse que *961el Derecho en Puerto Rico es rogado y de carácter adversa-tivo, Rodríguez Cruz v. Padilla Ayala, 125 D.P.R. 486 (1990), y que la función del juez no es “salvarle” el caso a un litigante que no cumple con lo preceptuado en nuestro ordenamiento jurídico; mucho menos al Estado, el cual es un litigante poderoso.
Un análisis de la prueba pericial presentada por los apelantes a nivel de instancia, respecto a los daños sufri-dos por éstos como consecuencia de la acción gubernamen-tal impugnada, demuestra que la misma es una lógica y razonable. En consecuencia, no hay razón alguna para des-cartar la misma. Más aún, cuando consideramos el hecho de que la mayoría no establece, o resuelve, cuál es el método valorativo correcto a utilizarse en esta clase de situaciones, dejando la cuestión “en el aire”.
En resumen, esta segunda oportunidad que brinda el Tribunal al Estado para cumplir con la obligación original que desperdició, sin excusa válida alguna, resulta ser to-talmente improcedente en derecho. Es por ello que nos ve-mos obligados a disentir.